575 F.2d 79
78-2 USTC  P 9509
Joe R. LONG, and Teresa Long, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 76-3270.
United States Court of Appeals,Fifth Circuit.
June 14, 1978.

Robert Edwin Davis, C. M. Meadows, Jr., Dallas, Tex., for plaintiffs-appellants.
John Clark, U.S. Atty., San Antonio, Tex., Myron C. Baum, Acting Asst. Atty. Gen., Tax Div., Dept. of Justice, Washington, D.C., Daniel F. Ross, Atty., Tax Div., Leonard J. Henzke, Jr., James A. Riedy, Attys., Dept. of Justice, Washington, D.C., for defendant-appellee.
Before GODBOLD, SIMPSON and MORGAN, Circuit Judges:
PER CURIAM:


1
The district judge, after a full bench trial, decided this income tax refund suit adversely to the taxpayers.  The suit was generated by the Commissioner's rejection of the taxpayers' attempted deduction of one-half of the alleged losses of the husband's joint venture with Mr. Long's former law partner, Jake Jacobsen, relative to the operation of two apartment complexes.  The Longs paid the deficiency, filed an unsuccessful claim for refund, and timely brought suit.


2
The judgment below for the United States was supported by the district judge's careful, complete and well-documented Memorandum Opinion, reported at --- F.Supp. ---- (D.C., 1976).  Our consideration of the briefs, the record, and oral argument persuades us that the judgment was correct, for the reasons stated in the opinion of the district court, which we adopt.


3
AFFIRMED.